                                                                                                FILED
                                                                                        ■U.S. DISTRICT COURT
                                                                                             AUGUSTA DIM.
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA                              Z0I8OCT 12 PH 3:57
                                        DUBLIN DIVISION

                                                                                        CLERK-
                                                                                            SO.C
JEAN JOCELYN MERILIEN,


         Plaintiff,

         V .                                                 CV   318-056


MR.     HURST,   CERT Sergeant,          et
al. ,


         Defendants.




                                              ORDER




         Presently         before       the   Court     is     Plaintiff           Jean    Jocelyn

Merilien's motion to remand^ this case to the Superior Court of

Johnson County.             Upon review of the relevant                    law,    the parties'

briefs,        and   the    case    record,      the   Court    resolves          the    matter    as

follows.




                      I.     Background (Plaintiff's Filings)

         Plaintiff, who is proceeding pro se, filed this action in the

Superior Court of            Johnson County on August                25,     2017,        asserting

claims under 42 U.S.C.              §    1983.    Plaintiff named five defendants;

Mr. Hurst, CERT Sergeant; Ms. Smith, CERT Officer; Mr. Scoth, CERT




^     Plaintiff styled his motion:                "Motions to Remand and To Dismiss
Removal Case         for Procedural Defects."                (Doc.   No,    3. )
Officer; Shawn Emmons, Warden; and Ms. Granison, Kitchen Manager

- all employees of Johnson State Prison ("JSP") in Wrightsville,

Georgia.     He also named the Head Counselor for JSP (name unknown)

and two additional unknown CERT officers, one male and one female.

Although Plaintiff was a prisoner of Wilcox State Prison ("Wilcox)

at the time of filing, his Complaint involved allegations stemming

from events at his prior place of incarceration, JSP.

       It appears from the state court record that the summons issued

for    Defendants   Hurst,    Smith,    Scoth,    and   Warden   Emmons    were

delivered to JSP's Office of Legal Services along with a summons

for "JSP's Head Counselor" in October 2017.2-3           jjq defendant chose


to remove the case at that point.           Without waiving any defenses

including     insufficient    service     and    insufficient    service    of

process.     Defendants     filed   a   Special    Appearance     Answer    to

Plaintiff's Complaint on November 17, 2017.

       On   November   6,   2017,   Plaintiff    filed   a   "Second-Amended

Complaint."     Therein, Plaintiff sought to add new claims against

new defendants:     Officer Kulby White and Ms. Lawson, both employed

by Wilcox.     He also asserted a new claim of retaliation against




2     The Head Counselor would later be identified as Chief Counselor
Tarra Jackson.


3  For some unknown reason, a summons for Ms. Granison, Kitchen
Manager of JSP, was not included. In fact, there is no record of
service on her.
Warden Emmons, who was reassigned to Wilcox in July 2017.^ Further,

Plaintiff made clear in a footnote that he wished to pursue claims

against Ms. Granison, Kitchen Manager of JSP, from the original

Complaint.   Plaintiff did not serve this Second Amended Complaint

upon any defendant.    Rather, Plaintiff filed a motion to withdraw

the Second Amended Complaint on December 11, 2017.

      On May 8, 2018, Plaintiff filed a Third Amended Complaint in

which he sought to add four defendants and new claims:         Caldwell

Antoine, Warden of JSP; Jan Martin, a correctional officer at JSP;

Ms.   Granison,   Kitchen Manager of    JSP; and   the   State Board of

Pardons and Paroles.     Plaintiff did not serve the Third Amended


Complaint upon any defendant.

      On June 22, 2018, Plaintiff filed a Fourth Amended Complaint.

In the Fourth Amended Complaint, Plaintiff sought to add three new

defendants and new claims against them:        Ms. T. Bryant, Medical

Unit Manager; Mr. Rozier, Unit Manager; and Mr. Williams, Unit

Manager, all employees of Wilcox.      The allegations therein involve

events occurring at Wilcox in June 2018.

      On August 9, 2018, without waiving any defense to jurisdiction

or insufficient service of process, the new defendants {Warden




^ New Warden Named at Wilcox State Prison, Georgia Department of
Corrections (June 30, 2017), http://www.dcor.state.ga.us/
NewsRoom/PressReleases/new-warden-named-wilcox-state-prison.
Caldwell, Jan Martin, Ms. Granison, the State Board of Pardon and

Paroles, T. Bryant, Mr. Rozier and Mr. Williams) filed a Special

Appearance Answer to the Third and Fourth Amended Complaints. That

same   day,   these   same   defendants,   with   consent   of   all   other

defendants, removed the case to this Court.

       On August 20,    2018,    Plaintiff filed a    timely motion to

remand.5 (Doc. No. 3.)       That same day. Plaintiff filed a motion to

amend his complaint (doc. no. 4), attaching the same complaint as

the Fourth Amended Complaint that he filed in state court on June

22, 2018.®    On August 27, 2018, Plaintiff filed a motion to strike

Defendants' Special Appearance Answer to the Third and Fourth

Amended Complaints, which had been filed in state court. (Doc. No.

8.)

       On September 10, 2018, Plaintiff filed a "Motion to Dismiss

(Doc. 1) Removal for Lack of Jurisdiction . . ." (doc. no. 12),

wherein Plaintiff concedes that Wilcox State Prison is located in


the Middle District of Georgia and points out his pending case




®  Four days later. Plaintiff filed a memorandum of law in support
of his motion to remand and moved for sanctions and costs against
Defendants for the removal.       (Doc. No. 6.)

®    Notably, Plaintiff had already filed a new complaint in the
Middle District of Georgia containing the same allegations against
the same defendants (Bryant, Emmons, Rozier and Williams) as appear
in his Fourth Amended Complaint. (See Merilien v. Bryant, CV 518-
239 (M.D. Ga. Jul. 5, 2018).) This complaint involves allegations
against officials at Wilcox, which is located in the Middle
District of Georgia.

                                     4
filed in that district, i.e., Merilien v. Biryant, CV 518-239 (M.D.

Ga. Jul. 5, 2018).           Plaintiff also filed a motion to dismiss his

motion to amend the complaint filed in this case.                           (Doc. No. 13.)

While Plaintiff recognizes that the Second and Fourth Amended

Complaints filed in state court, as well as the Amended Complaint

he seeks to file in this Court, contain allegations that he is

pursuing in the Bryant case in the Middle District of Georgia, he

sought to file an Amended Complaint adding the current warden of

Wilcox, Mr. Singleton. (Doc. No. 17.)

       The   Court's recitation of              these filings in the               two-month

pendency of this case does not recount all of Plaintiff's filings;

he has also filed several ''responses" and "supplemental" briefs

and even a motion for summary judgment.                  Plaintiff is hereby warned

that this paper warfare that he has initiated against Defendants

will   not be       tolerated by this Court.                 Plaintiff       may not file

''supplements"       or    additional         briefs   to    a   motion/      particularly

before    he       has   given    Defendants       the      opportunity       to   respond.

Moreover, Plaintiff is cautioned not to file successive motions

seeking      the    same   or    similar       relief.       This     Court    may   impose

sanctions,     including         but    not    limited      to   filing     prohibitions,

monetary     sanctions,         and    even      dismissal       of   the    case,   should

Plaintiff continue to prosecute this action in a vexatious and

harassing manner.
                     II.    Plaintiff's Motion to Remand


        Pursuant to 28 U.S.C. § 1446(b)(1), ''[t]he notice of removal

of a civil action or proceeding shall be filed within 30 days after

the receipt by the defendant, through service or otherwise, of a

copy of the initial pleading setting forth the claim for relief

upon which such action or proceeding is based."               With respect to

later-served defendants, § 1446(b)(2)(B) provides that "[e]ach

defendant shall have 30 days after receipt by or service on that

defendant of the initial pleading or summons . . . to file the

notice of removal."        Thus, the removal statute permits the thirty-

day period for removal to run anew upon service on each defendant.

The removal statute further provides that "[i]f defendants are

served at different times, and a later-served defendant files a

notice of removal, any earlier served defendant may consent to the

removal     even   though     the   earlier-served      defendant     did    not

previously initiate or consent to removal."             Id. § 1446(b)(2)(C).

        In the present case. Defendant Talitha Bryant, who was first

named in Plaintiff's Fourth Amended Complaint, avers that she first

received    notice    on   August   2,   2018,   that   she   was   named   as   a

defendant in the state court action.             (Decl. of Talitha Bryant,

Doc. No. 9-1, H 3.)        The Notice of Removal, to which all Defendants

consent, was filed seven days later on August 9, 2018.                Defendant

Bryant had not been served with process at the time of removal.

(Id.)
     Through his motion to remand, Plaintiff first argues that the

removal was untimely because it was not removed within 30 days of

the date the original Defendants were served process - October 4,

2017.    Plaintiff also complains that the allegations in the Fourth

Amended Complaint are new and therefore the original Defendants

cannot join in the removal.       A clear reading of the removal statute

demonstrates that a later-served defendant may remove a case, with

consent of all defendants, within 30 days of receiving the initial

pleading that adds that defendant to the case.             The nature of the

claims is not relevant. Thus, Plaintiff's arguments in this regard

are without merit.


        Plaintiff next points out that the Notice of Removal was filed

over 30 days after he filed the Fourth Amended Complaint and is

therefore untimely.       However, the removal statute clearly provides

that the Notice of Removal must be filed within 30 days that the

later-served Defendant receives the initial pleading.                  In this

case,     the   uncontradicted    evidence    is   that    Defendant     Bryant

received    notice   of   the    initial   pleading   on   August   2,   2018.

Accordingly, the Notice of Removal was timely filed on August 9,

2018.


        Having determined that this case was properly and timely

removed to this Court pursuant to the removal statute,"^ Plaintiff's


  The Court notes that it has jurisdiction over the case because
Plaintiff sets forth claims under a federal statute, 42 U.S.C. §
1983.     See 28 U.S.C. § 1441(a) ("[A]ny civil action brought in a
State court of which the district courts of the United States have
                                      7
motion to remand (doc. no. 3) is DENIED. Concomitantly, Plaintiff's

''Motion to Dismiss Removal for Lack of Jurisdiction . . ." (doc.

no. 12) is also DENIED.    His related motion for sanctions and costs

(doc. no. 6) is DENIED AS MOOT.




                    III.   Plaintiff's Complaint

     As discussed previously. Plaintiff filed a Second, Third and

Fourth Amended Complaint in state court, although he sought to

withdraw his Second Amended Complaint in a filing in state court.

Plaintiff also filed a motion to amend the complaint in this Court

on the same day he filed his motion to remand.       Subsequently, on

September 10, 2018, Plaintiff filed a motion that seeks, in part,

to withdraw the motion to amend the complaint that he filed in

this case.    Yet, on September 26, 2018, Plaintiff filed another

motion to amend the complaint.

     The Court notes that the only complaint that has arguably

been served upon the named Defendants is the original complaint.

The Second, Third and Fourth Amended Complaints have never been

served on the defendants named therein.         Moreover, the Court's

review of the Second and Fourth Amended Complaints show that the

allegations arise out of events occurring at a prison, Wilcox,

that is not within the Southern District of Georgia, and therefore



original jurisdiction, may be removed by the defendant or the
defendants,   to the district court of    the   United States for the
district and division embracing the place where such action is
pending.").
                                   8
this Court would not have jurisdiction over those claims.               Also,

the claims of the Fourth Amended Complaint are the same as the

claims involved in a pending case in the               Middle District of

Georgia.      Finally, the Court has been advised that Plaintiff also

has a related pending case against the State Board of Pardons and

Paroles in the Northern District of Georgia.             Plaintiff may not

prosecute the same claims in different courts.            Nor can Plaintiff

amend his complaint to add new claims and new defendants in the

manner to which he has become accustom, particularly when he has

consistently failed to serve the named defendants.

      This case in its current form is untenable.              The Court has

already warned Plaintiff above that it will not abide by papering

this docket with repetitive and superfluous briefs, supplements,

and motions.     The removed complaint, the Fourth Amended Complaint,

has   never    been served   on   the   defendants   named   therein   and   is

therefore not the operative complaint in this case at this time.

      In the present posture. Plaintiff cannot amend his complaint

without leave of court.           See Fed. R. Civ. P. 15(a)(2).         It is

apparent from      the   record that Plaintiff        wishes   to amend      his

complaint from that which he originally filed in the Superior Court

of Johnson County on August 25, 2017.         The Court will allow him to

do so.     In fact,      in order to proceed in this federal court.

Plaintiff is ORDERED to amend his complaint to include all of his

allegations against all defendants in one document, within twenty-

one (21) days of the date of this Order.             This Amended Complaint
                                        9
must comply with the instructions below.         Failure to file an

Amended Complaint in compliance with the instructions may result

in dismissal of the case without further notice.


      Because the Court has determined that Plaintiff must file a

unified Amended Complaint, the Clerk is directed to TERMINATE the

following motions, all of which relate to Plaintiff's prior or

current attempts to file amended complaints:     Doc. Nos. 4, 8, and

17.   Also, because there will be a new complaint governing this

case, the Clerk is directed to TERMINATE Plaintiff's motion for

summary judgment (doc. no. 20) and motion for entry of default

(doc. no. 18).     Finally, because the Court has not entered a

Scheduling Order in the case governing discovery. Plaintiff's

motion to compel discovery (doc. no. 14) is hereby DENIED.



            Instructions to Plaintiff for Filing and Serving
                          An Amended Complaint

      Federal Rule of Civil Procedure 8(a) requires that a complaint

provide a "short, plain statement" of the claims entitling the

plaintiff to relief. To that end, the Southern District of Georgia

utilizes a standard complaint form for incarcerated litigants who

wish to prosecute claims arising out of events that have allegedly

occurred at state prisons.      Therefore, if Plaintiff wishes to

proceed with this case, he shall re-submit his complaint on the

standard complaint form used by incarcerated litigants in the

Southern District of Georgia, and include all matters he wishes

                                 10
the Court to consider in that one document.® Plaintiff must use

the standard form provided along with this Order, with no more

than six handwritten pages attached.             See Goodison v. Washington

Mut. Bank, 232 F. App'x 922, 923 (11^^ Cir. 2007) (affirming the

dismissal of a case         where the      plaintiff failed to heed the

pleading instructions from the court regarding re-drafting the

complaint); see also London v. Georgia Dep't of Corr., CV 502-

107, Doc. No. 10 (M.D. Ga. May 10, 2002) (directing that amended

complaint shall not exceed six handwritten pages).

     The Amended Complaint must be printed legibly so that the

Court may discern Plaintiff's claims, and it will supersede and

replace   in   its      entirety   the     previous       pleadings    filed   by

Plaintiff.     Krinsk v. SunTrust Banks, Inc., 654 F.3d 1194, 1202

(11th cir. 2011); Lowery v. Ala. Power Co., 483 F.3d 1184, 1219

(11^^ Cir. 2007) ("An amended complaint supersedes the initial

complaint and becomes the operative pleading in the case.").

It must contain a caption that clearly identifies, by name, each

individual that Plaintiff          is suing in the           present lawsuit.

Furthermore,      the   body of Plaintiff's Amended               Complaint must

contain sequentially numbered paragraphs containing only one

act of misconduct per paragraph.                The numbered paragraphs in



®   The   Court   DIRECTS   the    CLERK   to    attach    this    standard   form
complaint used by incarcerated litigants, stamped with this case
number, to Plaintiff's service copy of this Order.

                                      11
his Amended Complaint should include information such as: (i)

the alleged act of misconduct; (ii) the date on which such

misconduct   occurred;     (iii)       the    names    of    each    and    every

individual who participated in such misconduct; and (iv) where

appropriate, the location where the alleged misconduct occurred.

     While   Plaintiff     may    attach       exhibits      to   his      Amended

Complaint, he shall not incorporate them by reference as a means

of providing the factual basis for his complaint.                   For example.

Plaintiff should not simply state, "See attached documents."

Plaintiff must name the individuals whom he seeks to include as

Defendants herein in both the caption and the body of his Amended

Complaint; he may not rely on the fact that individuals are

named in the exhibits attached to his Amended Complaint as a

means of including such persons as defendants to this lawsuit.

The Court will not independently examine exhibits that Plaintiff

does not specifically reference (by the exhibit's page number)

in his Amended Complaint.

     Plaintiff is further cautioned that no portion of any prior

pleading shall be incorporated into his Amended Complaint by

reference.    Moreover, Plaintiff shall submit only one Amended

Complaint    in   accordance      with       the   terms    of    this     Order.

Therefore, within twenty-one (21) days of the undersigned date.

Plaintiff shall state in the single amended complaint filed in

accordance   with   the   terms   of   this    Order   all    claims     that   he

                                       12
wishes the Court to consider as a basis for awarding the relief

sought.

     Importantly, Plaintiff is responsible for serving all named

Defendants.       Because it is not immediately apparent in what

capacity    Plaintiff      intends     to    sue    the    variously     named

Defendants, the Court will provide instructions on two types of

service.®        In order to properly request that an individual

subject to service under Federal Rule of Civil Procedure 4(e)

waive personal service. Plaintiff must

     (1)    obtain from the Clerk of Court an appropriate
            number of copies of^°

            (a)    the   notice   of   lawsuit     and    request   to   waive
                   service of summons form, and

            (b)    the waiver of service of summons form;

     (2)    complete both forms for each Defendant; and

     (3)    mail the completed notice form, along with a copy
            of the file-stamped complaint and two waiver
            forms appended to Federal Rule of Civil Procedure
            4, to Defendants by first class mail, with a
            prepaid means for returning the waiver form, and
            request that each Defendant waive formal service
            of the summons. Using the form appended to Rule
            4,     Defendants     must      be     informed   of    the



     ® Plaintiff should indicate whether he is suing an individual
defendant in his or her individual and/or official capacity. In
an effort to ensure that Plaintiff has sufficient information to
determine exactly which method of service may be appropriate, the
Court INSTRUCTS the CLERK to attach a copy of Federal Rule of Civil
Procedure 4, including the appended forms, to Plaintiff's service
copy of this Order.

       The Court DIRECTS the CLERK to attach the appropriate number
of copies of these documents to the service copy of this Order.
                                       13
            consequences of waiving and not waiving service.

Fed. R. Civ. P. 4(d).

       Defendants have a duty to avoid unnecessary expenses of

serving the summons, and a defendant who fails to sign and

return a     waiver   without   good     cause   must   bear the    expenses

incurred in making personal service.             Fed. R. Civ. P. 4(d)(1) &

(2).     A defendant whose return of the waiver is timely does not

have to answer the complaint until sixty days after the date

Plaintiff mails the request for waiver. Fed. R. Civ. P. 4(d)(3).

However, should a defendant choose not to waive personal service

of the summons and complaint. Plaintiff is still responsible

for properly effecting personal service.             Fed. R. Civ. P. 4(c)

& (e).

       To the extent Plaintiff may be attempting to serve a state,

a municipal corporation, or any other state-created governmental

organization, Plaintiff must either:              (1) serve a copy of the

summons     and   complaint   on   the    appropriate     chief    executive

officer, or (2) serve a copy of the summons and complaint in

the manner prescribed by the state's law for serving a summons

or like process on such a defendant.             Fed. R. Civ. P. 4(j)(2).

       IT IS ORDERED that Plaintiff shall serve upon Defendants, or

upon their attorney if appearance has been entered by counsel, a

copy of every further pleading or other document submitted to the

Court.     Plaintiff shall include with the papers to be filed a
                                    14
certificate stating the date a true and correct copy of any

document was mailed to Defendants or their counsel.          Fed. R. Civ.

P. 5; Loc. R. 5.1. Every pleading shall contain a caption setting

forth the name of the court, the title of the action, and the

file number.    Fed. R. Civ. P. 10(a).          Any paper received by a

District Judge or Magistrate Judge that has not been properly

filed with the Clerk of Court or that fails to include a caption

or certificate of service will be returned.


    If   an    Amended   Complaint   is   not    timely   received   from

Plaintiff, the Court will presume that he desires to have this

case voluntarily dismissed and will dismiss this action, without

prejudice.     Plaintiff is cautioned that while this action is

pending, he shall immediately inform this Court of any change

of address.    Failure to do so will result in dismissal of this


case.



    ORDER ENTERED at Augusta, Georgia this f              d!ay of October,
2018.




                                      UNITED STATEfi DISTRICT JUDG:




                                 15
